ORIGINA1                                        05/17/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 22-0244


                                        DA 22-0244
                                                                     Ir
 STATE OF MONTANA,                                                    MAY 17 2022
                                                                    Bowen         nvvo od
                                                                  Clerk of Suprerne Court
              Plaintiff and Appellee,                                Statm nf ktInntana



       v.                                                            ORDER

 ZECHARIAH JUSTIN DANIEL SMITH,

             Defendant and Appellant.


       Appellate Defender Chad Wright has asked this Court to permit an out-of-time
appeal for Appellant Zechariah Justin Daniel Smith from the Order entered January 3.
2022, by the Fourth Judicial District Court, Missoula County, in Cause No. DC-21-235.
The Attorney General's Office does not object to this petition.
       Wright asserts that the District Court granted Smith's request to represent hirnself
in the underlying matter at sentencing, and Smith further waived the assistance of standby
counsel. At the conclusion of the sentencing hearing, the court orally granted Smith's
request to appoint an attorney to review or appeal his sentence, but the court did not issue
a written order re-appointing counsel. As a result, the matter was not referred to the
Appellate Defender Division (ADD). However, following a hearing on May 3, 2022, the
District Court reiterated its ruling and issued a written order for ADD to appoint counsel.
       Since this appeal is untimely under M. R. App. P. 4(5), Smith moves this Court for
leave to pursue an out-of-time appeal.            We grant out-of-time appeals under
M. R. App. P. 4(6) when an appellant establishes the existence of "extraordinary
circumstances amounting to a gross miscarriage ofjustice." Wright argues that such would
occur here if Sniith were denied the right to appeal based on matters outside his control
regarding the issuance of a written order that memorialized the District Court's oral order
appointing counsel. We agree.
      IT IS THEREFORE ORDERED that the petition for an out-of-time appeal is
GRANTED.
      IT IS FURTHER ORDERED that Appellant shall have thirty days from the date of
this Order within which to prepare, file, and serve a Notice of Appeal and a Request for
Transcripts in compliance with the Montana Rules of Appellate Procedure.
      The Clerk is directed to provide copies of this Order to all counsel of record.
      DATED thisl       day of May, 2022.